4 N.Y.3d 739 (2004)
In the Matter of the Claim of CORINE D. WALLACE, Appellant,
v.
YWCA OF CHEMUNG COUNTY et al., Respondents.
WORKERS' COMPENSATION BOARD, Respondent. (And Another Related Claim.)
Court of Appeals of the State of New York.
Submitted November 15, 2004.
Decided December 21, 2004.
Motion, insofar as it seeks leave to appeal as against the YWCA of Chemung County and CNA Insurance Company, dismissed as untimely (see CPLR 5513 [b]); motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of reconsideration, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.